                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON


MELISSA COURY,
personal representative of the Estate of
RAYMOND COURY,

               Plaintiff,

       v.

CBS CORPORATION,
a Delaware corporation, sued as successor by
merger with CBS Corporation,ft'k/a
VIACOM, INC.,ft'kla WESTINGHOUSE
ELECTRIC CORPORATION, successor-                       Case No. 3:19-cv-01277-MO
in-interest to BF STURTEVANT;
CH MURPHY/CLARK-ULLMAN, INC.,                   OPINION AND ORDER OF REMAND
an Oregon corporation;
FOSTER WHEELER, LLC,
a New York corporation;
FRASER'S BOILER SERVICE, INC.,
a Washington corporation, individually and as
successor-in-interest to FRASER BOILER
WORKS;
GENERAL ELECTRIC COMPANY,
a New York corporation;
INGERSOLL-RAND COMPANY,
a New Jersey corporation;
MAR-DUSTRIAL SALES, INC.,
an Oregon corporation; and
WARREN PUMPS, LLC.,
successor-in-interest to WARREN PUMPS,
INC., QUIMBY PUMPS CO., and
WARREN STEAM PUMPS CO.,

               Defendants.




1 - ORDER OF REMAND
MOSMAN,J.,

       I hold that Defendant Foster Wheeler LLC does not have standing to bring a federal

contractor defense pursuant to 28 U.S.C. § 1446(b) and therefore has not asserted proper grounds

for removal. Plaintiffs Motion to Remand [5] is GRANTED. It is ORDERED that the above-

captioned matter be REMANDED to the Multnomah County Circuit Court. Plaintiffs pending

Motion for Imposition of Sanctions [11] is DENIED AS MOOT.

       IT IS SO ORDERED.

       DATED this   4        day of November, 2019.



                                                          ~MAN
                                                           Chief United States District Judge




1 - ORDER OF REMAND
